Case 5:20-mj-00641 Document 1 Filed on 02/14/20 in TXSD Page 1 of 2
           Case 5:20-mj-00641 Document 1 Filed on 02/14/20 in TXSD Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT




                                                                AFFIDAVIT
                                                        In support of Criminal Complaint


     UNITED STATES OF AMERICA                                                    CRIMINAL COMPLAINT
                    V.
     Braxton Travis MANSON                                                          Case Number:




      I.       On Wednesday, February 12, 2020, at approximately 6:15 p.m., Hebbronville Border Patrol Agents (BPAs) assigned to the
     Highway Interdiction Unit encountered a Gray Chevrolet Trax traveling north on Farm to Market Road (FM) 1017. BPAs travelling
     behind the vehicle in marked Border Patrol service units observed the operator of the vehicle, later identified as Braxton Travis
     Manson, driving the vehicle on the right shoulder of the highway and back onto the main highway several times. As BPAs
     continued to follow behind the vehicle, Manson made a sudden and abrupt right turn off of the highway and nearly collide with a
     ranch gate. BPAs stopped behin� Manson �d performed a welfare check on the occupants of the vehicle due to the erratic driving
     and near collision. Manson was visibly nervous and agitated with the BPAs during the welfare check. When BPAs asked Manson
     who was riding in the vehicle with him, Manson responded by saying he did not know who they were and that he was only giving
     them a ride. BPAs conducted an immigration inspection on the remaining three passengers, whereupon it was discovered that all
     three passengers were Guatemalan Nationals who were illegally present in the United States. All occupants of the vehicle were
     placed under arrest and transported to the Hebbronville Station for further investigation and processing.
     2.        The driver, Braxton Travis Manson, was advised of his Miranda Rights using the CBP Form 1-214, Manson acknowledged
     his rights by signing the 1-214 and chose to·waive his rights by signing the waiver portion of the 1-214. Manson freely and willingly
     admitted to being hired by someone from Corpus Christi, Texas to pick up some illegal aliens for a payment of$800.00 U.S.
     Dollars. Manson stated that he was instructed to pick up the three subjects (Humberto Aquino-Aquino, Dimas Leonidas Garcia­
     Molina, Santos Hermilindo Gonzalez-Cervantes) at a Burger King in McAllen, Texas and transport them north to Austin, Texas.
     Manson stated that he was to stop before the immigration checkpoint to drop off the subjects, then pick them up again after the
     checkpoint.
     3.        Dimas Leonidas Garcia-Molina was identified as a Material Witness in the case. Garcia-Molina admitted to being a
     Guatemalan National with no legal right to ·be or remain in the United States. Garcia-Molina further admitted to making
     arrangements with an unknown man in Reynosa, Mexico to be smuggled into the United States by paying$150.00 U.S. Dollars
     upfront and an additional amount upon his arrival at his final destination in Austin, Texas. Garcia-Molina stated that after illegally
     crossing the Rio Grande River into the United States, that he was picked up by an unknown man and taken to a house, then to a
     shopping center where he was then transferred into the vehicle he was arrested in. Garcia-Molina stated that Manson had given him
     a phone and that when they arrived at the drop off point he would receive a phone call with further instructions. Garcia-Molina was
     able to positively identify Braxton Travis Manson as the driver of the vehicle using a six person photo line-up.
     4.        Santos Hermilindo Gonzalez-Cervantes was identified as a Material Witness in the case. Gonzalez-Cervantes admitted to
     being a Guatemalan National with no legal right to be or remain in the United States. Gonzalez-Ceryantes further admitted to
     making arrangements to be smuggled into the United States by paying an unknown man$7,000.00 U.S. Dollars in Guatemala to be
     smuggled to Austin, Texas. Gonzalez-Cervantes stated that after illegally crossing the Rio Grande River, he was taken to a home
     where he waited for several hours, and was then picked up by a man in a white car and taken to a place where the gray vehicle he
     was arrested in was waiting for him. Gonzalez-Cervantes stated that Manson was talking on a cellphone in English with someone
     while he was driving before they got arrested. Gonzalez-Cervantes was able to positively identify Braxton Travis Manson as the
     driver of the vehicle using a six person photo line-up.



     SUBSCRIBED and SWORN to before me on
                                     day of           February, 2020

                                                                                     ISi Uribe, Jose Border Patrol Agent
     Signature of Judicial Officer                                                   Signature of Complainant
